The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Current Status of Claims
This action is a supplemental response to communication of March 8, 2021, which was submitted on May 29, 2021. The action of May 29, 2021 inadvertently indicated the action as a non-final. This inaccuracy is corrected by this action.  By amendment of March 8, 2021 the Applicant amended claims 1, 8, and 15. Therefore, claims 1 to 20 remain active in the application.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on at least on one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1-20 are rejected to the best examiner’s understanding under 35 U.S.C. 103(a) as being unpatentable over Bulgin et al. (US Patent Publication 2011/0093628 A1) in view of Malkin et al. (US Patent Publication 2012/0140797 A1).
	In regard of claim 1, Bulgin et al. disclose a method for processing user input, comprising: maintaining state information relating to an existing state, wherein the state information is maintained with a high-latency subsystem (See at least Figures 1-2 and 4 of Bulgin et al. illustrating a method for processing user input (102, 10433) maintaining 
	However, the reference to Bulgin et al. does not specifically disclose generation by two subsystems wherein the high-latency output is generated by the high-latency subsystem; and wherein the low-latency subsystem processes at least some of the signals independently of the high-latency subsystem. 
	In the same field of endeavor, Malkin et al. discloses generation of output signals by two subsystems (210, 220) independently as shown at least in Figure 2 and discussed in paragraphs [0027-0031].
synchronizes with the high-latency subsystem. 
	In the same field of endeavor, Hartley et al. discussing the low-latency subsystem processes at least some of the signals of the high-latency subsystem and synchronizws with the high-latency subsystem as discussed in column 3, lines 15-40.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use two separate subsystems for high and low latency shown by Malkin et al. and synchronizing shown by Hartley et al. in the method of Bulgin et al. in order to support both lower latency processing as well as hardware efficient higher latency processing, for processing signal streams for reducing interference of Ethernet LAN signals to aid in receiver data detection. 
	In regard of claim 2, Bulgin et al., Malkin et al. and Hartley et al. further disclose the method of claim 1, further comprising decimating signals received via the user input (See at least paragraphs [0012, 0026, 0041] of Malkin et al. discussing usage of signals decimated by interference or poor detection). 
	In regard of claim 3, Bulgin et al., Malkin et al. and Hartley et al. further disclose the method of claim 2, wherein the decimation of signals received comprises windowed averaging of the signals received (See at least Figure 7B of Malkin et al illustrating the decimation of signals received comprises windowed averaging (712)). 
	In regard of claim 4, Bulgin et al., Malkin et al. and Hartley et al. further disclose the method of claim 2, wherein the decimation of signals received involves weighted 
	In regard of claim 5, Bulgin et al., Malkin et al. and Hartley et al. further disclose the method of claim 1, wherein the low-latency subsystem comprises user interface element logic (See at least paragraphs [0002-0003] of Bulgin et al. describing UI element for audio playback devices and the device to Bulgin et al. provides control the low-latency subsystem accordingly having a logic to support them). 
	In regard of claim 6, Bulgin et al., Malkin et al. and Hartley et al. further disclose the method of claim 1, further comprising pre-rendering using the high-latency subsystem (See at least Figure 4 of Bulgin et al. reference numeral (424) illustrating pre-rendering using the high-latency subsystem). 
	In regard of claim 7, Bulgin et al., Malkin et al. and Hartley et al. further disclose the method of claim 1, further comprising reducing processing load of the high-latency subsystem by off-loading processing tasks to the low-latency subsystem (See at least Figure 4 of Bulgin et al. illustrating reduction of processing load (404) by off-loading processing tasks to the low-latency subsystem as discussed in paragraph [0045] of Bulgin et al.). 
	In regard of claim 8, Bulgin et al., Malkin et al. and Hartley et al. further disclose a method for processing user input, comprising: receiving signals via a user input (See at least Figure 4 of Bulgin et al. reference numeral (402)); exchanging state information between a low-latency subsystem and a high-latency subsystem, wherein the low-latency subsystem responds to received signals faster than the high-latency subsystem (See at least Figure 4 of Bulgin et al. reference numeral (404, 424)); generating at least 
	In regard of claim 9, Bulgin et al., Malkin et al. and Hartley et al. further disclose the method of claim 8, further comprising decimating signals received via the user input (See at least paragraphs [0012, 0026, 0041] of Malkin et al. discussing usage of signals decimated by interference or poor detection). 
	In regard of claim 10, Bulgin et al., Malkin et al. and Hartley et al. further disclose the method of claim 9, wherein the decimation of signals received comprises windowed averaging of the signals received (See at least Figure 7B of Malkin et al illustrating the decimation of signals received comprises windowed averaging (712)). 
	In regard of claim 11, Bulgin et al., Malkin et al. and Hartley et al. further disclose the method of claim 9, wherein the decimation of signals received involves weighted averaging of the signals received (See at least Figures 5-6 of Bulgin et al. illustrating the decimation of signals received involving weighted averaging). 
claim 12, Bulgin et al., Malkin et al. and Hartley et al. further disclose the method of claim 8, wherein the low-latency subsystem comprises user interface element logic (See at least paragraphs [0002-0003] of Bulgin et al. describing UI element for audio playback devices and the device to Bulgin et al. provides control the low-latency subsystem accordingly having a logic to support them). 
	In regard of claim 13, Bulgin et al., Malkin et al. and Hartley et al. further disclose the method of claim 8, further comprising pre-rendering using the high-latency subsystem(See at least Figure 4 of Bulgin et al. reference numeral (424) illustrating pre-rendering using the high-latency subsystem). 
	In regard of claim 14, Bulgin et al., Malkin et al. and Hartley et al. further disclose the method of claim 8, further comprising reducing processing load of the high-latency subsystem by off-loading processing tasks to the low-latency subsystem (See at least Figure 4 of Bulgin et al. illustrating reduction of processing load (404) by off-loading processing tasks to the low-latency subsystem as discussed in paragraph [0045] of Bulgin et al.). 
	In regard of claim 15, Bulgin et al., Malkin et al. and Hartley et al. further disclose a method for processing user input, comprising: detecting user inputs; outputting a stream of input events corresponding to detected user input; receiving at least one event from the stream of user input events corresponding to the detected user input at a high-latency subsystem, wherein the high-latency subsystem maintains state information; generating an output with the high-latency subsystem; and receiving at least a portion of the stream of user input events corresponding to the detected user input; and generating an output with a low-latency subsystem, wherein the generated 
	In regard of claim 16, Bulgin et al., Malkin et al. and Hartley et al. further disclose the method of claim 15, further comprising decimating the stream of input events (See at least paragraphs [0012, 0026, 0041] of Malkin et al. discussing usage of stream of signals decimated by interference or poor detection). 
	In regard of claim 17, Bulgin et al., Malkin et al. and Hartley et al. further disclose the method of claim 16, wherein the decimation of the stream of input events comprises 
	In regard of claim 18, Bulgin et al., Malkin et al. and Hartley et al. further disclose the method of claim 16, wherein the decimation of the stream of input event involves weighted averaging of the stream of input events (See at least Figures 5-6 of Bulgin et al. illustrating the decimation of signals received involving weighted averaging). 
	In regard of claim 19, Bulgin et al., Malkin et al. and Hartley et al. further disclose the method of claim 15, wherein the low-latency subsystem comprises user interface element logic (See at least paragraphs [0002-0003] of Bulgin et al. describing UI element for audio playback devices and the device to Bulgin et al. provides control the low-latency subsystem accordingly having a logic to support them). 
	In regard of claim 20, Bulgin et al., Malkin et al. and Hartley et al.  further disclose the method of claim 15, further comprising pre-rendering using the high-latency subsystem (See at least Figure 4 of Bulgin et al. reference numeral (424) illustrating pre-rendering using the high-latency subsystem).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197/ (Tall-free). 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692